In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00027-CR
                               __________________

               CHRISTOPHER BLAKE PAULETTE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                 On Appeal from the 1A District Court
                        Tyler County, Texas
                       Trial Cause No. 13,498
__________________________________________________________________

                          MEMORANDUM OPINION

      A jury found Christopher Blake Paulette guilty of the capital murder of Susan

Morris, and the trial court sentenced him to life imprisonment without the possibility

of parole. See Tex. Penal Code Ann. § 19.03(a)(2). In three issues, Paulette

challenges the trial court’s admission of certain evidence. We affirm.




                                          1
                                  Evidence at Trial

Testimony of Byron Stowe

      Byron Stowe, a dispatcher with the Tyler County Sheriff’s Office, testified

that early on December 21, 2018, he received a 911 call about an incident in Hillister.

State’s Exhibit 4, which Stowe identified as a recording of the 911 call and is

approximately three minutes long, was admitted into evidence over defense

counsel’s objection. The recording of the call was played for the jury and Stowe

testified that the call ended when the caller hung up, despite Stowe asking him to

stay on the line. Stowe testified that Brandon Wood, who was identified on the

recording as the caller, was deceased at the time of trial.

Recording of the 911 Call

      On the recording of the 911 call, Wood stated he was calling to report “a 911

emergency” at “Pedro’s” house in Hillister. Wood was breathing heavily and stated

he did not know the address, he frantically tried to describe directions to the house,

and the dispatcher told him to “calm down a little bit[.]” Wood reported that Pedro

had a young man at his house “ziptied up[,]” Pedro had a gun in his hand, and Wood

“had to get out of there as soon as [he] could.” Frustrated as he tried to give general

directions to the house, he told dispatch “y’all have already dealt with this man not

too long ago” with Pedro’s “girlfriend’s overdose” at the house. Wood reluctantly

identified himself to dispatch, admitted he had warrants, and told dispatch they

                                           2
needed to “please get there man because he’s got him ziptied[.]” The dispatcher tried

to calm Wood down and told him he was trying to get a good location from him so

someone could respond. Wood explained he “had to act like [he] was okay with it”

and go along with it because Pedro had a gun and was “serious.” Wood said he could

not get to the man to untie him because he did not want to have to fight Pedro for

the gun. Dispatch informed Wood that someone was on their way out to the location.

The recording ended with the dispatcher telling Wood he was going to “keep [him]

on the line for a little bit.”

Testimony of Deputy Joshua Robison

       Deputy Joshua Robison with the Tyler County Sheriff’s Office testified that

he was training with another deputy on December 21, 2018, and they responded to

a 911 call in Hillister relating to an “unlawful restraint offense.” According to

Deputy Robison, he and Deputy Cloyd approached the house, knocked on the door,

and announced “sheriff’s office.” Deputy Robison testified that, after about a minute,

Robert Sims came to the door with his wrists securely bound in a zip tie and a broken

zip tie was around one of his ankles. Deputy Robison spoke with Sims and learned

that he had used a lighter to break the zip tie on his ankles, and Deputy Robison

broke the zip tie on Sims’s wrists with a knife. Deputy Robison testified that he

observed the burn mark on the ankle zip tie, it appeared that Sims had burned the zip

tie to escape it, and Sims seemed in shock and did not seem to know what was going

                                          3
on or where he was. The body camera recording from Deputy Robison was admitted

into evidence and played for the jury.

Testimony of Officer Haiden Hughes

      Officer Haiden Hughes, an officer with the Silsbee Police Department who

was working for the Tyler County Sheriff’s Office at the time of the murder, testified

that he responded to the hostage call involving an armed male, and Officer Hughes

arrived at the scene less than a minute after Deputies Cloyd and Robison. According

to Officer Hughes, he covered the back corner of the house where there was a door

while the deputies went to another door on the east side.

      Once he learned that a man came out of the house zip tied, Officer Hughes

entered the house with his weapon drawn shortly after the deputies had entered and

cleared the south end of the home. Officer Hughes testified that he looked down the

hallway into a dimly lit room and saw a man, later identified as Paulette who also

goes by the alias “Pedro,” sitting in a chair with a black object in his hands.

Concerned that the man had a weapon, Officer Hughes gave verbal commands for

the man to put his hands up and put his hands on his head. Officer Hughes testified

that although Paulette was hesitant to comply, he stood up from the chair and finally

put his hands on his head. Officer Hughes asked him to lie down on the floor, and

Paulette was restrained and handcuffed. Officer Hughes testified that Paulette said




                                          4
something like, “I didn’t mean to. I didn’t do it[,]” and Officer Hughes transported

him to the jail.

       Officer Hughes testified that when he arrived at the jail sally port, he exited

the patrol vehicle, walked around to open the door for Paulette to exit the vehicle,

and he noticed Paulette had pulled his pants down “below his rear[,]” a billfold was

in the backseat of the car, and “stuff was strewed everywhere[.]” Officer Hughes

placed the items back in the billfold and took Paulette into the jail.

       Officer Hughes testified that the following day he opened the back seat of his

patrol car to get his jacket and found a debit card, bent in half, on the opposite side

of the seat from where Paulette had been sitting. Officer Hughes put it in his pocket

and then gave it to Brian Seales to put in the property room. At trial, Officer Hughes

identified the debit card he found, which was stored in a bag labeled with his name

and date, time, and location of recovery, and it was admitted into evidence. Officer

Hughes testified that the name on the debit card was “Susan R. Morris,” and the last

four digits of the card number were “3324.”

       Officer Hughes testified that after he transported Paulette to the jail he

returned to the residence where Paulette had been arrested to investigate with a

search warrant. Officer Hughes described the house as in “[s]hambles, dope

everywhere[,]” with narcotic paraphernalia, residue, needles, firearms, and spent

shell casings scattered in the house. There were materials for making a homemade

                                           5
firearm silencer and there were also multiple homemade suppressors or silencers in

the house. In the location where Paulette had stood up when Officer Hughes had

given verbal commands, Officer Hughes located a loaded black semiautomatic .22

pistol with a black homemade suppressor attached to it. According to Officer

Hughes, he was looking anywhere a firearm or drug paraphernalia could be hidden,

and when walking through the house he noticed the entrance to the attic ajar and the

attic light was on.

      There was not a ladder to the attic and Officer Hughes placed his body camera

up in the attic and then climbed up the AC and water heater to enter the attic. Officer

Hughes testified that he then noticed blood and a body. A search of a Cadillac sedan

at the scene resulted in the recovery of paraphernalia and a new, still in the box,

hand-motorized auger used for digging holes in the ground. The recording of the

body camera during Officer Hughes’s search of the attic was admitted into evidence

and played for the jury.

      The recordings from his body camera at the time of Paulette’s arrest and from

the back of his patrol car when he transported Paulette were admitted into evidence

at trial and published for the jury. When the recording from the patrol car from

Officer Hughes’s transport of Paulette to the jail was played at trial, Officer Hughes

testified that he saw Paulette in the video throw what appeared to be the debit card

across his body with his right hand and the item flew to the left side of the vehicle.

                                          6
Testimony of Scott Wheat

      Scott Wheat, Assistant Fire Marshall with Beaumont Fire Rescue, testified

that he was called out to the scene because there was suspected fentanyl in the

residence, and his team was the closest regional hazardous materials response team

with proper equipment to make entry. According to Wheat, the response team was

asked to go into the attic to retrieve the deceased victim because of the possibility of

fentanyl in the attic. Wheat testified that the response team cut a hole in the side of

the house to remove the body. Wheat was the first of his team to enter the attic and

he took photographs of the scene which he testified he was trained to do as an arson

investigator.

      Wheat testified that, once in the attic, he observed a large pile of debris and a

female victim lying on her back, partially covered with various items, with her feet

facing him. Wheat testified they collected the items in contact with the body,

removed pink insulation from the victim’s face, and then removed the body from the

attic. According to Wheat, the victim’s hands and feet were bound with plastic zip

ties, and her hands were zip tied to a two-by-four support that ran from the floor of

the attic to the ceiling. Photographs taken by Wheat of the scene were admitted into

evidence and published to the jury. According to Wheat, there were plastic ribbons

like “Easter grass material[]” near the body and the ribbons appear in the

photographs of the body.

                                           7
Testimony of Officer Casey Whitworth

      Officer Casey Whitworth with the Tyler County Sheriff’s Office testified that

he responded to the scene after he learned that a person had been found there tied up

and Paulette had been arrested with a weapon on him that morning. Officer

Whitworth testified that he knew Paulette was a convicted felon and there were

possibly more weapons in the house, so he requested “to hold the scene” while a

search warrant was prepared.

      Officer Whitworth testified he later learned that there was a body in the attic,

and he collected evidence on December 21, 2018. According to Officer Whitworth,

law enforcement took photographs of a pair of black Bates tactical boots on the floor

in the master bedroom that in the dim lighting appeared to have paint or mud on

them. Officer Whitworth testified that several days later, on a subsequent search

warrant, the boots were collected and sealed as evidence. The boots were admitted

into evidence as State’s Exhibit 6a. Officer Whitworth testified that on the bottom

of the heel of the boot there appeared to be stringy, plastic ribbons that appeared to

be the same as those photographed with the body and resembled the pink insulation

in the attic. Officer Whitworth testified that a presumptive blood test kit was

performed on what appeared to be blood on the boots and that a heel print on the left

side of the victim’s face had “little round dots that matched what that boot would

have caused.”

                                          8
      According to Officer Whitworth, the boots were collected a few days after

Paulette had been arrested. Officer Whitworth testified that law enforcement caught

someone on the property that day. Officer Whitworth acknowledged that, because

of the hole that had been cut on the top side of the house, the scene could not really

be secured, and the evidence was not secured for the days between Paulette’s arrest

and when the boots were collected on December 21, 2018. Officer Whitworth

testified that when Paulette was arrested, he was wearing tan tactical boots that did

not have insulation or plastic ribbons on the bottom or blood stains.

Testimony of Martha Dawson

      Martha Dawson, Precinct 2 Justice of the Peace for Tyler County at the time

of the murder, was called to pronounce Morris deceased. Dawson testified she also

ordered an autopsy.

Testimony of Detective Brian Seales

      Detective Brian Seales with the Tyler County Sheriff’s Office testified that he

worked as an investigator on the case. Detective Seales identified the black boots

and a pair of pants recovered from Paulette’s residence and testified that he tested

an apparent stain on the bottom of one of the boots and from the pants to determine

if it was human blood. Detective Seales also testified they collected a stepladder

from the residence and tested it to determine whether it had any blood on it.

Detective Seales also submitted a search warrant for Morris’s cell phone provider to

                                          9
obtain the geolocation of her phone. According to Detective Seales, the geolocation

data retrieved by AT&T revealed that Morris’s cell phone location did not register

anywhere near Morris’s residence in Onalaska between December 14 and December

20, 2018, and that Morris’s cell phone location registered near Paulette’s residence

on December 14th, 15th, 17th, 18th, and 20th.

      Detective Seales testified that the black boots were not collected until

December 28, 2018, seven days after Paulette was arrested. When asked who was in

the house during that seven-day period, Detective Seales testified that a female

subject admitted to going into the residence along with another male subject to

retrieve some of her items and they were in the residence the day that the boots were

collected.

      Detective Seales testified that he had heard that Jacob Cooke had been a prior

victim of Paulette’s and interviewed Cooke in January of 2019. Detective Seales

photographed Cooke’s injuries that he reported were caused by Paulette at Paulette’s

residence, and those photographs were admitted at trial and published to the jury.

According to Detective Seales, the photographs depicted scars on his arm and chest

from a razor blade, an injury to his left leg, and an incision mark from his right knee.

Testimony of Dr. Tommy Brown

      Dr. Tommy Brown, a forensic pathologist, testified he performed the autopsy

on Morris. Dr. Brown’s autopsy report was admitted into evidence. Dr. Brown

                                          10
testified that Morris suffered “extreme battering of the face[]” consistent with blunt

force trauma, had abrasions to her forehead and scalp, abrasions and contusions to

her nose and both cheeks, and a lacerated ear. Dr. Brown testified that as for Morris’s

eyes she had “hematomas of the orbits bilaterally.” According to Dr. Brown she had

a larger laceration to the inside of her upper lip, her right front central upper incisor

tooth had been knocked out, and she had lacerations, abrasions, and contusions in

the chin area. Dr. Brown testified that in his opinion the bruising to her face and

down her back were from injuries she would have sustained when alive and that the

large area of bruising to her back was caused by multiple blows. She also had

bruising to her chest area. Dr. Brown testified that Morris suffered burn injuries to

her legs. Dr. Brown testified that there were two plastic zip ties around her neck, and

underneath the zip ties were contusions, abrasions, and bruising. There was a plastic

zip tie tight around her ankles and a laceration to one of her hands. Her hyoid bone,

the bone at the top of the neck that holds muscles in place when swallowing, was

broken and her thyroid cartilage was crushed. Morris also suffered a subdural

hematoma, which the doctor testified would have been caused by her being hit in the

head with a lot of force when she was still alive because there was hemorrhage. Dr.

Brown concluded that Morris’s death was caused by severe multiple blunt force

trauma to the head, face, and neck.




                                           11
         The toxicology report from the autopsy revealed that Morris had very small,

not life-threatening amounts of alprazolam (for anxiety and depression), morphine

(pain reliever), fluoxetine and norfluoxetine (for anxiety and depression),

hydroxyzine (an antihistamine), and amphetamine and methamphetamine.

According to Dr. Brown, the presence of these drugs had nothing to do with Morris’s

death.

Testimony of Joseph Garza

         Joseph Garza testified that Morris “was like a mother to [him]” and took him

in and cared for him. According to Garza, he, his girlfriend, and his girlfriend’s child

lived with Morris in Onalaska for about a year and, in exchange for letting them live

there, Garza would do jobs around the house and take care of Morris’s dog. Garza

testified that on Friday, December 14, 2018, he observed a tattooed white male

whom he had never met arrive at Morris’s house in a dark Cadillac. The white male,

who referred to himself as “Pedro” and whom Garza identified at trial as Paulette,

exited the Cadillac and spoke to Garza for fifteen or twenty minutes. Garza testified

that he believed that Morris knew Paulette through a friend or her nephew.

According to Garza, Morris left with Paulette that day to go to the casino in

Livingston for a couple of hours, but she never returned home.

         Garza testified that he became worried and tried to text her at least twenty

times and call her twenty to thirty times, but no one would answer. Garza testified

                                          12
that while she was gone, he received text messages from Morris’s cell phone that he

did not believe were from Morris, telling Garza not to worry if he saw purchases on

her bank account. Garza testified that he thought this was strange because Morris

knew Garza did not have access to her bank accounts.

      Garza testified that Paulette returned to Morris’s house without Morris on

December 20, 2018, but he jogged or walked there. According to Garza, Paulette

tried to explain why Morris had not returned, he talked about his weapons, and he

wanted Garza and Tyrek Allison, who was also there, to go throw Paulette’s knife

into the tree in the backyard. Paulette gave Garza a cigarette box and $400 for Garza

to go grocery shopping and do laundry because Garza was unemployed. Garza

testified that Paulette stayed no longer than forty-five minutes and then left by foot.

Garza admitted to using drugs in the past but denied ever using drugs when he lived

with Morris.

Testimony of Tyrek Allison

      Tyrek Allison testified that he knew Morris “[p]retty good[]” and lived with

her briefly. Allison testified that it was common for Morris to give him grocery

money and she did not charge him rent to live with her. Allison denied ever using

drugs with Morris or at her house, and he denied ever seeing Morris use drugs.

      According to Allison, he was not there the day Morris left, but after she left,

he needed money for utilities and groceries, and he tried to call Morris but she never

                                          13
answered. Allison testified that he tried to call her and request grocery money on

December 19, 2018, and someone answered the phone breathing, but the phone hung

up. He testified he believed it was Morris who answered because she sometimes

answered her phone that way. He testified that “Pedro,” who he identified at trial as

Paulette, called him back and asked what Allison needed. Allison testified that he

told Paulette that he needed to talk to Morris and Paulette said, “She’s busy right

now and she can’t talk.” Allison testified he told Paulette that he needed grocery

money and there was no groceries or toilet paper in the house and Paulette told him

he would “be there tomorrow to bring it.” Allison asked to talk to Morris again and

Paulette said she was busy, tired, and could not talk. Allison continued to try to

contact Morris by texting her and one text he received stated that Pedro was taking

care of her and not to worry about her and that she would be sending Pedro to the

house with money and to get her medication. Allison testified that he had no way of

knowing who sent the text but that was “not the way [Morris] texts.”

      Allison testified that the following day Paulette came over and said he parked

his car at Brookshire’s, and he jogged from Brookshire’s to the house. According to

Allison, Paulette seemed like he could not focus, introduced himself to Allison as

“Pedro” and when Allison asked how he got the name Paulette answered that he got

the name in prison. Allison testified that Paulette placed a Bowie knife on the table

and gave Allison $300. Allison testified that Paulette lectured he and Garza that they

                                         14
needed to stop depending on Morris and needed to get their lives together because

they had just graduated. Paulette picked the knife up and asked Garza to go outside

alone with him to talk and Allison stayed inside and watched through a window.

Allison testified that Paulette took Garza to the back of the house and started

throwing the knife at the tree and asking Garza to go get it for him. Allison believed

Paulette was trying to intimidate them. Allison testified that his girlfriend came

downstairs and gave Paulette a ride back to Brookshire’s.

Testimony of Dylan Burson

      Dylan Burson testified that he was working at the Boot Barn in Livingston on

December 14, 2018, and he observed a heavily tattooed man, who Burson identified

at trial as Paulette, come into the store acting strange. Burson testified that his

manager asked him to follow the man and help him, and when Burson asked him if

he needed help, he told him he did not. Burson testified that he helped a Jasper police

officer in the boot department when Paulette began talking to the officer about how

he liked the black tactical boots that the officer had on and that he wished he had

enough to buy a new pair because the black tactical boots he had on were too heavy

because they were steel toed. Burson testified that the black tactical boots that

Paulette had on that day looked like State’s Exhibit 6a and were steel toed like State’s

Exhibit 6a.




                                          15
Testimony of Officer Drew Broom

      Officer Drew Broom with the Jasper Police Department testified that on

December 14, 2018, he worked as an officer with the Jasper County Sheriff’s office

and was off duty, not in uniform, and shopping at the Boot Barn in Livingston.

Officer Broom testified that a man that he was “100 percent” sure was Paulette was

in the boot department talking to a sales associate about how he preferred to wear

Bates tactical boots because he felt comfortable in them and had been wearing that

style for years. Officer Broom testified that he joined the conversation about boots

and told Paulette that he was a peace officer in Jasper County and Paulette told him

that he lived in Hillister off 1013.

      According to Officer Broom, about a week later, he was looking at the

Facebook page for the Tyler County Sheriff’s Office, he saw Paulette’s mug shot,

and he contacted an investigator he knew to tell him about the encounter at the Boot

Barn. The investigator told Officer Broom he would need him to provide a statement.

Testimony of Kenneth Zeller

      Kenneth Zeller testified that at the time of trial he was serving a twelve-year

concurrent sentence for burglary of a habitation and burglary of a building. Zeller

testified it was his third time in the Texas Department of Corrections, but he had

never testified in court, and he had not been offered anything for his testimony in

this trial. According to Zeller, when he was in the Hardin County Jail in May of

                                        16
2019, Paulette, who went by the name “Pedro,” told him in the rec yard that he killed

a girl by cutting her as part of a satanic ritual and that he and Brandon Wood tied a

boy up, put him in a closet and were “going to get him next.” Zeller testified that at

the time of trial Brandon Wood was deceased and had been killed by Blaze Hicks,

whom Zeller knew from jail. Zeller denied ever lying to law enforcement but

acknowledged he had told a lie and used drugs. Booking sheets from the jail showing

Paulette and Zeller were in the jail at the same time in late May 2019 through part

of July 2019 were admitted into evidence.

Testimony of Jessica Lake

      Jessica Lake, a forensic scientist with the Texas Department of Public Safety

Crime Lab in Houston, testified that she drafted a lab report that summarized her

finding for the evidence in the case. Lake testified that she tested stains from the

boots, pants, and stepladder collected in this case and all three tested positive for

blood. She testified she then prepared the samples for DNA analysis. Lake’s lab

report was admitted into evidence.

Testimony of Kerry Todd

      Kerry Todd, a forensic scientist with the Texas Department of Public Safety

Crime Lab in Houston, testified that she received items from Jessica Lake that were

submitted by Brian Seales with the Tyler County Sheriff’s Office to perform DNA

analysis on them. Todd testified she also received buccal swabs from Christopher

                                         17
Paulette, Robert Sims, and Susan Morris for purposes of DNA comparison. As for

the blood stain on the left boot, Todd concluded that the DNA profile was from a

single individual and obtaining the profile is 14.6 septillion times more likely if the

DNA came from Susan Morris than if the DNA came from an unrelated, unknown

individual and that Morris could not be excluded as a possible contributor to the

profile. As a result of Todd’s testing of the blood stain from the pants, she concluded

that the DNA profile was from a single individual and obtaining that profile is 14.1

septillion times more likely if the DNA came from Susan Morris than if the DNA

came from un unrelated, unknown individual and that Morris could not be excluded

as a possible contributor of the profile. Todd testified that, after testing the blood

stain on the stepladder, she concluded that the DNA profile was from a single

individual and obtaining that profile is 10 septillion times more likely if the DNA

came from Susan Morris than if the DNA came from un unrelated, unknown

individual and that Morris could not be excluded as a possible contributor of the

profile.

Testimony of Brian Lair

       Brian Lair, Vice-President of Asset Protection for Brookshire Brothers,

testified that after being contacted by the Texas Rangers he produced a CD of

surveillance video from the Brookshire Brothers store in Onalaska from December

20, 2018, and the CD was admitted into evidence and played for the jury. Lair

                                          18
testified that the video recording showed that at 12:31 p.m. an individual appeared

at the office window in the store where checks were cashed or cash back on

transactions could be processed. Lair testified that he pulled the receipts for the

transactions, and the receipts, admitted at trial, showed that the individual used a

debit card with the last four digits of 3324 to purchase a $100 Verizon card, a CRT

battery, and receive $100 cash back for a total of $238.37, at 12:37 p.m. the

individual used the same debit card to purchase a $500 Best Buy gift card, and at

12:38 p.m. used the same debit card to purchase a $200 Best Buy gift card. After

being shown Morris’s debit card admitted into evidence, Lair testified that the last

four digits of the card were 3324 and that he believed this was the card used to make

the purchases.

Testimony of Jennifer Kelley

      Jennifer Kelley testified that she was the manager of Family Dollar in Spurger

on December 19, 2018. According to Kelley, she provided surveillance footage to

law enforcement from inside the store on that day, and a video recording of the

footage was admitted into evidence and published to the jury. Kelley testified that

the footage showed a white male checking out around 8:45 p.m. and that one of the

receipts she retrieved and printed for the transaction showed the white male used a

debit card ending in 3324 on a transaction for $533.01 for a speaker and a $500

prepaid BayMax debit card. The receipt was admitted into evidence.

                                         19
Testimony of Jacob Paul Cooke

      Jacob Cooke testified that he met Paulette at a mutual friend’s house in

December of 2017. He told Paulette that he did not have a place to live, and Paulette

told him he could live with him if he helped him with some things on the computer.

That night, Cooke went to stay with Paulette at Paulette’s house, and Paulette was

initially nice to Cooke. According to Cooke, at one point he walked out to Paulette’s

garage and Cooke asked him why it smelled like rotting flesh and Paulette told him

not to worry about it and Paulette showed him his mug shot and said it was from

when he shot and killed five people.

      Cooke testified that one night he told Paulette he wanted to leave, and Paulette

encouraged him to wait until the next morning. Cooke testified that that night

although Paulette knew where his SD card to his computer was, he asked Cooke

where it was and hit Cooke’s leg with a baseball bat and broke Cooke’s tibia.

According to Cooke, he was able to hobble outside to the yard and then Paulette

approached him at “blinding speed[]” and broke his patella with the baseball bat.

Cooke testified that Paulette ordered him to get up and go inside, and Paulette told

him he was going to kill him that night. Cooke testified that once inside, Paulette

duct-taped his arms behind his back, duct-taped his ankles, put him in the master

bathtub for hours, made him ingest about fifteen Trazodone pills and a handful of

Tylenol PMs, told him that the day he met him he planned on killing him and no one

                                         20
would miss him, shaved his eyebrows, cut him with razors, and sprayed him with

hairspray and tased him until he caught fire.

      Cooke testified that some people came to the door and then Paulette decided

to let Cooke live and let him sleep in the recliner. Over the next few days, Paulette

would leave at night and then in the morning Cooke would let him in because he was

afraid Paulette would beat him with the bat, and Paulette discussed plans with Cooke

about staging a burglary so Paulette could justify Cooke’s injuries if Cooke sought

medical attention. He let Cooke leave but threatened that if Cooke sought medical

attention and told them what Paulette did to him, Paulette would take a gun to the

hospital and shoot Cooke and everyone in the hospital.

      Cooke testified that he hobbled to Paulette’s driveway, flagged down a car,

lied to the elderly driver and told her he was in a motorcycle accident because he did

not want her to be afraid, and asked her to take him to Walmart. Once at the

Woodville Walmart, an ambulance transported him to the hospital. Cooke testified

that he had surgery and his patella was repaired with three screws and about fourteen

wires. Photographs of Cooke’s injuries were admitted into evidence at trial and

published to the jury.

Testimony of Officer Garrett Chase Nalley

      Officer Garrett Chase Nalley with the Tyler County Sheriff’s Office testified

that around January 2018 he was on duty and responded to a call from Walmart

                                         21
regarding an injured man. When he arrived there, he found a man on a bench in a

great amount of pain. Video footage from Officer Nalley’s body camera from the

encounter was admitted into evidence and published for the jury. Officer Nalley

testified that he did not believe that the man had been in a wreck.

Testimony of Robert Sims

      Robert Sims testified that Paulette’s nickname was “Pedro” and that was what

Sims called Paulette. Sims testified that he was at a gas station in Hillister on

December 16, 2018, and Paulette picked him up in a silver Cadillac. According to

Sims, they went to Paulette’s house and Paulette showed him a woman he did not

know who was still alive, but she was bruised, burned, and tied up with zip ties and

in a bathroom cabinet. Sims testified that Paulette told him Sims had to do what he

said, or he would kill Sims and his family. Sims testified he was terrified, and

Paulette asked him to put the woman in the attic. According to Sims, Paulette cut the

zip ties off the woman’s feet and made the woman step into the attic and pulled her

up while Sims pushed her up into the attic. Sims testified that he helped Paulette put

the woman in the attic because he was scared if he refused Paulette would beat him

up, tie him up, and torture him. Sims got up into the attic with Paulette and the

woman, and Paulette zip tied her feet and stomped on the woman’s face “[a] lot[]”

and “[f]or a while.” Paulette threatened that if Sims did not watch him beating the

woman, he would kill Sims. According to Sims, he was afraid to leave and stayed at

                                         22
the house for several days and the entire time he and Paulette used

methamphetamine, Xanax, and heroin provided by Paulette. Sims testified that after

they had put the woman in the attic, Brandon Wood showed up but did not see or

know about the woman in the attic. Sims testified that during that time he and

Paulette had an argument because Sims said he would not help him anymore, and

Paulette and Wood tied Sims up with zip ties. Sims testified that he heard a knock at

the door when Paulette was asleep, Sims found a lighter on the ground and was able

to burn the zip ties off his feet, he answered the door, and it was the police. Sims

testified that Wood was also able to get out of the house.

      Sims testified that he was “100 percent[]” sure that Paulette was the person he

saw in Paulette’s attic stomping on Morris’s face, and that Paulette was wearing

black combat boots at the time and Sims was wearing Adidas sneakers. Although

Sims denied causing the woman any injuries, he admitted that a year later he killed

his grandfather when Sims was “off [his] meds[,]” and he was in custody for that

crime at the time of Paulette’s trial. Sims acknowledged that he provided the

testimony in this case because the State agreed it would not prosecute him for

Morris’s murder, but he still faced prosecution for killing his grandfather.

      Sims testified that he was in jail for the alleged murder of his grandfather.

Sims stated that when law enforcement came out to Paulette’s house, he told them

at one time that he did not know anything about Morris because he was scared. Sims

                                         23
also admitted that he has mental health problems and his attorney had filed with the

court a request for a competency examination.

       The defendant did not testify at trial and did not offer any witnesses. The jury

found Paulette guilty of the capital murder of Morris and the trial court sentenced

him to life in prison without the possibility of parole.

                                   Standard of Review

       We review a trial court’s admission of evidence under an abuse of discretion

standard. Moses v. State, 105 S.W.3d 622, 627 (Tex. Crim. App. 2003); Montgomery

v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1991) (op. on reh’g). We must

uphold the trial court’s ruling if it is within the zone of reasonable disagreement.

Wheeler v. State, 67 S.W.3d 879, 888 (Tex. Crim. App. 2002). We will not disturb

a trial court’s ruling if it is correct on any legal theory of law applicable to that ruling.

De La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim. App. 2009).

            Admissibility of Challenged Portions of Cooke’s Testimony

       In issue one, Paulette argues the trial court erred in allowing Jacob Cooke’s

testimony about Paulette’s kidnapping of and assault against him, which allegedly

occurred almost a year before Morris’s murder. According to Paulette, this testimony

was about an extraneous offense, the evidence did not support any Rule 404(b)(2)

permitted purposes for such evidence, and the defense did not open the door to any

of those purposes during its cross-examination. Paulette also argued that the

                                             24
testimony was not relevant under Rule 401, the testimony’s probative value was

substantially outweighed by danger of undue prejudice under Rule 403, the

testimony likely led the jury to decide the case on an improper basis, the limiting

instruction was insufficient to cure the error, and the trial court had no reasonable

basis to justify the admission of the testimony because the trial court did not preview

the evidence.

      Rule 404(b) of the Texas Rules of Evidence provides in pertinent part as
follows:

      (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
      admissible to prove a person’s character in order to show that on a
      particular occasion the person acted in accordance with the character.
      (2) Permitted Uses[.] This evidence may be admissible for another
      purpose, such as proving motive, opportunity, intent, preparation, plan,
      knowledge, identity, absence of mistake, or lack of accident.…

Tex. R. Evid. 404(b). The list of enumerated purposes for which extraneous offense

evidence may be admissible under Rule 404(b) is neither exclusive nor exhaustive.

Montgomery, 810 S.W.2d at 388. Extraneous offense evidence may be admissible if

it has relevance apart from its tendency to prove a person’s character to show that

he acted in conformity therewith. Id. at 387.

      Based on the record before us, we conclude that the issue of whether the

extraneous evidence was admissible for the noncharacter-conforming purposes of

showing Paulette’s identity and intent was within the zone of reasonable

disagreement. See Wheeler, 67 S.W.3d at 888. First, the trial court could have

                                          25
reasonably concluded that following cross-examination of Detective Seales

regarding the black tactical boots (which were found at the scene but were not worn

by Paulette at the time he was arrested, that had a blood stain that was consistent

with Morris’s DNA, and that had a pattern on the bottom of the sole that matched

the imprint on Morris’s face) put the identity of the suspect at issue:

      Q. When’s the first time you saw those boots?

      A. Those boots? We – we first saw those boots in photographs that we
      initially took of the residence.

      Q. Okay. Did you take the photographs? Let me ask you this: Were you
      at the residence?

      A. Initially?

      Q. Yes, sir.

      A. I was at the residence. I did not go inside the residence.

      Q. Okay. So, notwithstanding photographs, when was the first time that
      you physically saw those boots?

      A. The date that we executed the search warrant to retrieve them.

      Q. Okay. Do you remember what day that was, detective?

      ....

      A. . . . December 28th.

      ....

      Q. Well, what day were you at the residence at the time Mr. Paulette
      was arrested?

                                          26
A. I believe that was the 21st.

Q. Okay. So those boots were in the residence for seven days?

A. Correct.

Q. Before they were ever put into any type of evidence?

A. Correct.

Q. Okay. Who was in the house after you left on the 21st until you got
those boots on the 28th?

A. We had a female subject that admitted to going into the residence
along with another male subject to retrieve some of her items.

Q. So there were people in that residence?

A. Yes, sir.

Q. There were people that were not law enforcement in that residence?

A. Yes, sir.

Q. So you’ve got the boots in evidence, you got them in evidence on
December 28th, but how they got there prior to that you cannot testify
to?

A. Can you rephrase your question?

Q. How did the boots get in the house?

A. I can’t testify as to how the boots got there.

Q. Okay. Who had possession and/or access to the boots for seven
days?

A. We secured the residence the best we could but as I -- as I mentioned
in your earlier question, we have a female and a male subject who were
in the residence the day that we went to retrieve the boots.
                                    27
      Also, the trial court could have reasonably concluded that Cooke’s testimony

was relevant to prove Paulette’s intent to kill Morris. Officer Hughes testified that

when Paulette was arrested, he said something like, “I didn’t mean to. I didn’t do it.”

Jacob Cooke’s testimony was relevant in that it, in combination with Sims’s

testimony that he was kidnapped, zip tied, and tortured by Paulette, supported the

State’s argument that Paulette’s killing of Morris was not unintentional, and that

Paulette used zip ties and similar methods of torture on Sims.

      Because the extraneous offense evidence had relevance apart from character

conformity, we conclude that the trial court did not abuse its discretion in

determining that Cooke’s testimony was admissible under Rule 404(b). See

Montgomery, 810 S.W.2d at 387-88. The trial court gave a limiting instruction, and

we presume the jury followed the trial court’s instruction. See Renteria v. State, 206

S.W.3d 689, 707 (Tex. Crim. App. 2006).

      Evidence is relevant if it has any tendency to make a fact more or less probable

than it would be without the evidence and the fact is of consequence in determining

the action. Tex. R. Evid. 401. Relevant evidence is generally admissible. Tex. R.

Evid. 402. Under Rule 403 of the Texas Rules of Evidence, a “court may exclude

relevant evidence if its probative value is substantially outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, or needlessly presenting cumulative evidence.” Tex. R. Evid. 403.

                                          28
“Rule 403 favors admissibility of relevant evidence, and the presumption is that

relevant evidence will be more probative than prejudicial.” Montgomery, 810

S.W.2d at 389. Once a trial court determines that extraneous offense evidence is

admissible under Rule 404(b), the trial court must, upon proper objection by the

opponent of the evidence, weigh the probative value of the evidence against its

potential for unfair prejudice. Id.; see Tex. R. Evid. 403. When undertaking a Rule

403 analysis, the trial court must balance

      (1) the inherent probative force of the proffered item of evidence along
      with (2) the proponent’s need for that evidence against (3) any tendency
      of the evidence to suggest decision on an improper basis, (4) any
      tendency of the evidence to confuse or distract the jury from the main
      issues, (5) any tendency of the evidence to be given undue weight by a
      jury that has not been equipped to evaluate the probative force of the
      evidence, and (6) the likelihood that presentation of the evidence will
      consume an inordinate amount of time or merely repeat evidence
      already admitted.

Gigliobianco v. State, 210 S.W.3d 637, 641-42 (Tex. Crim. App. 2006); see also

Erazo v. State, 144 S.W.3d 487, 489 (Tex. Crim. App. 2004). However, if the only

value of extraneous offense evidence is to show character conformity, the balancing

test required by Rule 403 is obviated because “rulemakers hav[e] deemed that the

probativeness of such evidence is so slight as to be ‘substantially outweighed’ by the

danger of unfair prejudice as a matter of law.” Montgomery, 810 S.W.2d at 387

(quoting United States v. Beechum, 582 F.2d 898, 910 (5th Cir. 1978)).




                                         29
      After balancing the Rule 403 factors, the trial court could have reasonably

concluded that the probative value of Cooke’s testimony was not substantially

outweighed by the danger of unfair prejudice. See id. We conclude that the trial court

did not abuse its discretion in admitting the challenged evidence. See Moses, 105

S.W.3d at 627; Montgomery, 810 S.W.2d at 391.

      That said, even assuming without deciding that the trial court may have erred

in admitting the challenged evidence, given the other evidence before the jury, we

find that it is unlikely that the admission of Cooke’s testimony affected Appellant’s

substantial rights or had a substantial effect on the jury’s verdict. See Tex. R. App.

P. 44.2(b); Ladd v. State, 3 S.W.3d 547, 568 (Tex. Crim. App. 1999). After

examining the entire record, we have fair assurance that the error, if any, did not

influence the jury, or had only a slight effect. See Taylor v. State, 268 S.W.3d 571,

592 (Tex. Crim. App. 2008). We overrule issue one.

                        Admissibility of Recorded 911 Call

      In issue two, Paulette argues the trial court erred in allowing the State to play

a recording of the 911 call made by Brandon Wood (State’s Exhibit 4) to the jury

and in admitting it into evidence. According to Paulette, playing the 911 call was an

impermissible introduction of extraneous offense evidence under Rule 404(b)(1), it

included hearsay statements that were not relevant and more prejudicial than

probative and inflammatory, and it should have been excluded under Rules 401 and

                                         30
403. Paulette also argues that playing the tape violated his constitutional right to

confront the witness under the Sixth Amendment of the United States Constitution

and that the statements in the call were testimonial under Davis v. Washington, 547

U.S. 813 (2006).

      We have examined the record of the trial and the only objection the defense

made to State’s Exhibit 4 at trial was under the Confrontation Clause of the Sixth

Amendment. Because Paulette did not raise his Rule 401, 403, and 404 objections

at trial, those arguments are waived. See Tex. R. App. P. 33.1(a). As to Paulette’s

objection under the Confrontation Clause, the State argues that the call recorded in

State’s Exhibit 4 “is a textbook non-testimonial call seeking assistance in an on-

going emergency[]” and admissible under Davis and Michigan v. Bryant, 562 U.S.

344 (2011). 1

      The Confrontation Clause of the Sixth Amendment affords an accused the

right to confront witnesses in all criminal prosecutions. U.S. Const. Amend. VI. The

Confrontation Clause prohibits admission of out-of-court statements that are

testimonial in nature unless the prosecution can demonstrate that the out-of-court


      1
        Although Bryant did not involve statements made in a 911 call, the Supreme
Court has explained that in deciding whether statements are testimonial or not for
Confrontation Clause purposes, we must look first to all relevant circumstances and,
rather than inquiring into the subjective concerns of the parties in a particular
encounter, we are to analyze objectively the circumstances of the case and the
statements and conduct of the parties. See Michigan v. Bryant, 562 U.S. 344, 360,
369 (2011).
                                        31
declarant is presently unavailable to testify, and the defendant has had a prior

opportunity to cross-examine the declarant. Crawford v. Washington, 541 U.S. 36,

59 (2004). Whether a statement is testimonial or non-testimonial is a question of law

that we review de novo. De La Paz v. State, 273 S.W.3d 671, 680 (Tex. Crim. App.

2008); Cook v. State, 199 S.W.3d 495, 497 (Tex. App.—Houston [1st Dist.] 2006,

no pet.) (stating that we review de novo trial court’s ruling that admission of

statement did not violate rights under Confrontation Clause). “Testimonial”

statements include, among other things, ex parte in-court testimony, or its functional

equivalent, such as affidavits, custodial examinations, prior testimony that the

accused was not able to cross-examine, and similar pretrial statements the declarant

would “reasonably expect to be used prosecutorially.” Langham v. State, 305 S.W.3d

568, 576 (Tex. Crim. App. 2010) (citing Wall v. State, 184 S.W.3d 730, 735 (Tex.

Crim. App. 2006)); De La Paz, 273 S.W.3d at 680 (“Generally speaking, a hearsay

statement is ‘testimonial’ when the surrounding circumstances objectively indicate

that the primary purpose of the interview or interrogation is to establish or prove past

events potentially relevant to later criminal prosecution.”).

      The primary focus in determining whether a particular hearsay statement is

testimonial “is upon the objective purpose of the interview or interrogation, not upon

the declarant’s expectations.” De La Paz, 273 S.W.3d at 680; see Bryant, 562 U.S.

at 369; Coronado v. State, 351 S.W.3d 315, 324 (Tex. Crim. App. 2011) (“If the

                                          32
objective purpose of the interview is to question a person about past events and that

person’s statements about those past events would likely be relevant to a future

criminal proceeding, then they are testimonial.”). Once a defendant objects to

admission of a statement as a violation of the Confrontation Clause, the burden shifts

to the State, as the proponent of the evidence, to establish that the statement (1) did

not contain testimonial hearsay, or (2) did contain testimonial hearsay but was

nevertheless admissible under Crawford. De La Paz, 273 S.W.3d at 680-81.

      Courts have addressed whether calls to 911 constitute testimonial hearsay and

thus whether the statements made in such calls violate the Confrontation Clause. In

Davis v. Washington, the Supreme Court held that a domestic violence victim’s 911

call reporting the defendant’s assault of her was not testimonial and admission of the

call did not violate the Confrontation Clause. 547 U.S. at 829. The Court explained:

      Without attempting to produce an exhaustive classification of all
      conceivable statements—or even all conceivable statements in
      response to police interrogation—as either testimonial or
      nontestimonial, it suffices to decide the present cases to hold as follows:
      Statements are nontestimonial when made in the course of police
      interrogation under circumstances objectively indicating that the
      primary purpose of the interrogation is to enable police assistance to
      meet an ongoing emergency. They are testimonial when the
      circumstances objectively indicate that there is no such ongoing
      emergency, and that the primary purpose of the interrogation is to
      establish or prove past events potentially relevant to later criminal
      prosecution.

Id. at 822. The Court noted that, unlike a custodial interrogation, a 911 call, “and at

least the initial interrogation conducted in connection with a 911 call, is ordinarily
                                          33
not designed primarily to ‘establis[h] or prov[e]’ some past fact, but to describe

current circumstances requiring police assistance.” Id. at 827. In Davis, the declarant

“was speaking about events as they were actually happening, rather than

‘describ[ing] past events,’” the declarant “was facing an ongoing emergency[,]” the

declarant’s statements “were necessary to be able to resolve the present emergency”

rather than to simply learn what had happened in the past, and the declarant was not

speaking during a formal interview but was providing “frantic answers” over the

phone in an unsafe environment. Id. (quoting Lilly v. Virginia, 527 U.S. 116, 137

(1999) (plurality op.)).

      The Court in Davis provided a non-exhaustive list of factors to consider when

determining whether statements were made during an ongoing emergency,

including: (1) whether the situation was still in progress; (2) whether the questions

sought to determine what is presently happening as opposed to what has happened

in the past; (3) whether the primary purpose of the interrogation was to render aid

rather than to memorialize a possible crime; and (4) whether the events were

deliberately recounted in a step-by-step fashion. See id. at 830-32; Vinson v. State,

252 S.W.3d 336, 339 (Tex. Crim. App. 2008). In determining whether statements

are testimonial, courts generally look to the degree of formality of the declarant’s

interaction with police, the purpose and structure of police questioning, and the

likelihood that the declarant expects that the statements could be used in a criminal

                                          34
prosecution. Cook, 199 S.W.3d at 497-98. “Statements made to police during contact

initiated by a witness at the beginning of an investigation are generally not

considered testimonial.” Id. at 498. Statements made during 911 calls are typically

considered nontestimonial because they are “a cry for help” or “the provision of

information enabling officers immediately to end a threatening situation.” See Davis,

547 U.S. at 832; Cook, 199 S.W.3d at 498; see also Ramjattansingh v. State, 587

S.W.3d 141, 159 (Tex. App.—Houston [1st Dist.] 2019, no pet.) (“Statements made

during a 911 call under circumstances objectively showing that the primary purpose

of the call was to enable police assistance for an ongoing emergency . . . are not

testimonial.”).

      Here, Wood reported in the 911 call that he had escaped from Pedro’s house,

that Pedro had a man zip tied, and that Pedro had a gun. The dispatcher spent a large

portion of the call trying to get a good location from Wood so dispatch could send

assistance out. The emergency was ongoing as Wood was breathing heavily and

pleaded with dispatch to hurry to aid the man zip tied at Pedro’s house. On this

record, the trial court could have reasonably concluded that Wood’s 911 call was

nontestimonial. See Ramjattansingh, 587 S.W.3d at 161; Cook, 199 S.W.3d at 498.

Accordingly, the trial court’s admission of the call did not violate Paulette’s rights

under the Confrontation Clause. See Cook, 199 S.W.3d at 498. We conclude that the




                                         35
trial court did not abuse its discretion in admitting State’s Exhibit 4. We overrule

issue two.

                       Admissibility of Challenged Portion of
                         Officer’s Whitworth’s Testimony

      In issue three, Paulette argues the trial court erred in allowing Officer

Whitworth to testify that he knew Paulette was a convicted felon. According to

Paulette, that testimony was neither contextual nor relevant and instead was highly

prejudicial and grounds for granting a mistrial.

      In a motion in limine, Paulette requested that the State and witnesses be

precluded from referring in front of the jury to any prior convictions or alleged

violations by Paulette. The State asserted that the only prior conviction or arrests it

thought would be introduced through evidence was that Paulette was arrested in this

case for felon in possession of a firearm. The State argued such evidence was

admissible as context because that was the offense for which he was arrested in the

case and the evidence would show that when law enforcement found Paulette at the

scene he was in possession of a firearm. The trial court agreed that why someone

was arrested “would have to be part of the case in chief[.]” The defense told the court

that when that evidence was introduced, “we’ll object, you can overrule, it’s on the

record,” and the trial court responded, “That’s fine.”

      Officer Whitworth testified that after he learned Paulette had been arrested

that morning with a weapon on him, Officer Whitworth proceeded to get a search
                                          36
warrant because he knew Paulette was a convicted felon and there were possibly

more weapons on the premises. Then the following exchange occurred:

      [Defense counsel]: Going to object, your Honor. Can we approach?

      THE COURT: You may.

      ....

      [Defense counsel]: Your Honor, we discussed this in motion in limine.
      Mr. Whitworth has testified that our client is a convicted . . . felon. I
      think that is a blatant motion for mistrial.

      [Prosecutor]: Judge, I’ve been through this before. . . . This is contextual
      evidence. It comes in because that’s what he was arrested for and we
      can’t give the jury something in a vacuum. And I sat up here and went
      over it and over it again with the law and everything else.

      THE COURT: Yeah. I thought that there was not going to be an
      objection if it was contextual. Are you saying that it wasn’t? Are you
      arguing that it was not at this point?

      [Defense counsel]: If he would have said, Your Honor, that we arrived
      at the scene because the individual had been charged with a firearm and
      there was a possibility that it was a felon in possession of a firearm, I
      wouldn’t have an issue with that. He said he is a convicted felon.

      [Prosecutor]: Judge, to be a felon with a firearm, it is laid out in the
      statute he has to be convicted felon. That’s the bottom line.

      THE COURT: I’m going to deny the motion for mistrial, and we’re
      going to move forward.

      Even assuming without deciding that it was error for the trial court to admit

the evidence, “it is well settled that an error in [admitting] evidence is cured where

the same evidence comes in elsewhere without objection[.]” Ethington v. State, 819

                                          37
S.W.2d 854, 858 (Tex. Crim. App. 1991); see also Valle v. State, 109 S.W.3d 500,

509 (Tex. Crim. App. 2003); Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App.

1998). To preserve his right to complain about Officer Whitworth’s testimony that

Paulette was a convicted felon, Paulette needed to object each time the same

evidence was offered into evidence. See Leday, 983 S.W.2d at 718 (explaining that,

since Texas applies the “futility rule,” a party must continue making futile objections

on pain of waiver, even though the trial court previously ruled the evidence

admissible.) The fact that Paulette was a convicted felon came in through State’s

Exhibits 5 and 9, and Paulette did not object to the admission of those exhibits.

Because the trial court admitted State’s Exhibits 5 and 9 without objection, Paulette

cannot now successfully complain that the trial court erred by admitting the same

evidence through Officer Whitworth’s testimony. See id. Issue three is overruled.

      We affirm the trial court’s judgment.

      AFFIRMED.


                                                     _________________________
                                                         LEANNE JOHNSON
                                                               Justice
Submitted on November 30, 2021
Opinion Delivered January 12, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                          38